Exhibit 10.56

 

SECOND AMENDMENT TO THE

NEIMAN MARCUS, INC.

MANAGEMENT EQUITY INCENTIVE PLAN

 

This Second Amendment to the Neiman Marcus, Inc. Management Equity Incentive
Plan (the “Amendment”) is made effective as of November 16, 2009, by Neiman
Marcus, Inc., a Delaware corporation (formerly known as Newton
Acquisition, Inc.) (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company established the Newton Acquisition, Inc. Management Equity
Incentive Plan (the “Plan”) effective as of November 29, 2005; and

 

WHEREAS, the Company subsequently amended the Plan effective January 1, 2009 for
compliance with Internal Revenue Code Section 409A and to change the name of the
Plan to the Neiman Marcus, Inc. Management Equity Incentive Plan; and

 

WHEREAS, the Company now desires to amend the definitions of Fair Value Option
and Performance Option under the Plan to allow more flexibility in the design of
the awards, and to make certain other related changes;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12, the Plan is
amended as follows:

 

1.             Section 2(a) of the Plan is hereby amended and restated in its
entirety as follows:

 

(a)           “Accreting Exercise Price” shall mean, with respect to an Option,
except as otherwise provided in a Participant’s Stock Option Grant Agreement, an
Exercise Price that increases at a 10.00% compound rate on each anniversary of
the Grant Date of such Option until the earlier to occur of (i) Exercise of such
Option, (ii) the fifth anniversary of the Grant Date of such Option, and
(iii) the occurrence of a Change of Control of the Company; provided, however,
that the Exercise Price shall cease to increase as provided herein on a portion
of the outstanding Performance Options following the sale by the Majority
Stockholder of shares of Common Stock as follows:  the pro rata portion of the
Performance Options held by a Participant with respect to which the Exercise
Price shall cease to increase shall be the portion of the Performance Options
that bears the same ratio to the total Performance Options held by a Participant
as the total number of shares of Common Stock sold by the Majority

 

--------------------------------------------------------------------------------


 

Stockholder bears to the total number of shares of Common Stock owned by the
Majority Stockholder immediately prior to such sale.

 

2.             Section 2(r) of the Plan is hereby amended and restated in its
entirety as follows:

 

(r)  “Fair Value Option” shall mean, except as otherwise provided in a
Participant’s Stock Option Grant Agreement, an Option with a fixed Exercise
Price equal to the Fair Market Value of the underlying Common Stock on the Grant
Date.

 

3.             Section 2(cc) of the Plan is hereby amended and restated in its
entirety as follows:

 

(cc)  “Performance Option” shall mean, except as otherwise provided in a
Participant’s Stock Option Grant Agreement, an Option with an Accreting Exercise
Price that starts at the Fair Market Value of the underlying Common Stock on the
Grant Date.

 

4.             Section 2(kk) of the Plan is hereby amended and restated in its
entirety as follows:

 

(kk)         “Stock Option Grant Agreement” shall mean an agreement which is
entered into by a Participant and the Company evidencing the Grant of an Option
pursuant to the Plan in substantially the same form as one of the agreements
attached hereto as Exhibit A or such other agreement form as may be approved by
the Board.

 

5.             The second to last sentence of Section 4.4(a) is hereby amended
and restated in its entirety as follows:

 

Unless otherwise specified in a Participant’s Stock Option Grant Agreement, the
portion of an Option that vests on any Vesting Date will be allocated equally
among the portion of the Option that is a Fair Value Option and the portion of
the Option that is a Performance Option.

 

6.             Exhibit A to the Plan is hereby amended by the addition of the
forms of Stock Option Grant Agreement attached hereto as Exhibit A.

 

7.             Except as otherwise specifically set forth herein, all other
terms and conditions of the Plan shall remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer on this the 16th day of November 2009.

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

By:

/s/ Nelson A. Bangs

 

 

Senior Vice President

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of

 

AMENDED AND RESTATED

STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Option)

 

This Amended and Restated Stock Option Grant Agreement (the “Agreement”) is made
effective as of this            day of                               , 2009
between Neiman Marcus, Inc. (the “Company”) and
                                                   (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan, as amended (the “Plan”);

 

WHEREAS, the Plan provides for the grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated as of                               , 20      , that contained both a
Performance Option and a Fair Value Option (the “Original Option”);

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended effective January 1, 2009;

 

WHEREAS, the Fair Market Value of the shares of Common Stock subject to the
Original Option is less than the Exercise Price of the Original Option
immediately prior to the effectiveness of this Agreement;

 

WHEREAS, pursuant to an exchange offer accepted by the Participant, the Company
and the Participant have cancelled the portion of the Original Option that is a
Performance Option as consideration for the grant of a new Performance Option as
provided herein;

 

WHEREAS, the Company has approved the modification of the Expiration Date of the
Original Option with respect to both the Performance Option and the Fair Value
Option; and

 

WHEREAS, the portion of the Original Option that is a Fair Value Option shall
otherwise remain unchanged;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12 of the Plan
and in consideration of the premises and the mutual covenants hereinafter set
forth, the parties hereto hereby agree to amend and restate the Stock Option
Grant Agreement with respect to the Original Option in its entirety as follows:

 

4

--------------------------------------------------------------------------------


 

1.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

 

2.             Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby restates the
prior grant to the Participant of a Fair Value Option with respect to
                     shares of Common Stock of the Company and now hereby grants
to the Participant a new Performance Option with respect to                     
shares of Common Stock of the Company, such that the total number of shares of
Common Stock of the Company granted to the Participant hereunder as a
Non-Qualified Stock Option is                      shares (the “Option”).

 

3.             Grant Date.  The Grant Date of the Performance Option hereby
granted is                               , 2009. The Grant Date of the Fair
Value Option shall remain                               , 20      .

 

4.             Exercise Price.

 

(a)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Fair Value Option is $                    .

 

(b)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Performance Option shall be an increasing amount
starting with $                     on the Grant Date and increasing at a 10.00%
compound rate on each anniversary of the Grant Date of such Performance Option
until the earlier to occur of (i) the exercise of the Option, (ii) the fourth
anniversary of the Grant Date of such Performance Option, or (iii) the
occurrence of a Change of Control of the Company; provided, however, that the
Exercise Price shall cease to increase as provided herein on a portion of the
outstanding Performance Option following the sale by the Majority Stockholder of
shares of Common Stock as follows:  the pro rata portion of the Performance
Option held by a Participant with respect to which the Exercise Price shall
cease to increase shall be the portion of the Performance Option that bears the
same ratio to the total Performance Option held by a Participant as the total
number of shares of Common Stock sold by the Majority Stockholder bears to the
total number of shares of Common Stock owned by the Majority Stockholder
immediately prior to such sale.

 

5.             Vesting Date.

 

(a)           The Fair Value Option shall become exercisable as follows:  20% of
the shares underlying such Fair Value Option shall vest and become exercisable
on the first anniversary of the Grant Date of such Fair Value Option and the
remaining portion of the Fair Value Option shall vest and become exercisable in
forty-eight (48) equal monthly installments over the forty-eight (48) months
following the first anniversary of the Grant Date of such Fair Value Option,
beginning on the one-month anniversary of such first anniversary, until 100% of
the Fair Value Option is fully vested and exercisable

 

5

--------------------------------------------------------------------------------


 

thereafter, provided that the Participant is still employed by the Company on
each such anniversary.

 

(b)           The Performance Option shall become exercisable as follows:  25%
of the shares underlying such Performance Option shall vest and become
exercisable on the first anniversary of the Grant Date of such Performance
Option and the remaining portion of the Performance Option shall vest and become
exercisable in thirty-six (36) equal monthly installments over the thirty-six
(36) months following the first anniversary of the Grant Date of such
Performance Option, beginning on the one-month anniversary of such first
anniversary, until 100% of the Performance Option is fully vested and
exercisable thereafter, provided that the Participant is still employed by the
Company on each such anniversary.

 

6.             Expiration Date.  With respect to the Option or any portion
thereof which has not become exercisable, the Option shall expire on the date
the Participant’s Employment is terminated for any reason, and with respect to
the Option or any portion thereof which has become exercisable, the Option shall
expire (i) 90 days after the Participant’s termination of Employment for reasons
other than Retirement, Cause, death or Disability; (ii) one year after
termination of the Participant’s Employment by reason of Retirement, death or
Disability; (iii) as of the commencement of business on the date the
Participant’s Employment is, or is deemed to have been, terminated for Cause; or
(iv) on                               , 2017, if the Option has not previously
expired for any of the reasons specified above in this Section 6.

 

7.             Certain Rights on a Change of Control.  If (a) a Change of
Control occurs, (b) the surviving corporation following such Change of Control
is an entity for whose stock there is no Public Market, (c) the surviving
corporation assumes the Participant’s outstanding Options in connection with
such Change of Control and such Options convert into options to purchase common
stock or other equity interests of the surviving corporation (the “Assumed
Options”) and (d) the Participant thereafter experiences a Qualifying
Termination at any time prior to the occurrence of an Initial Public Offering of
the surviving corporation, the Participant will be entitled to sell to the
Company or such surviving corporation, within ninety (90) days of such
Qualifying Termination, all or any portion of the Assumed Options that the
Participant had not exercised at the time of such sale and elects to sell to the
Company or such surviving corporation (the “Eligible Assumed Options”), and the
Company or such surviving corporation will be obligated to purchase from the
Participant, in full satisfaction of the Participant’s rights with respect to
such Eligible Assumed Options, all such Eligible Assumed Options, for a price
equal to the aggregate fair market value, as determined in accordance with
Treas. Reg. § 1.409A-1(b)(5)(iv), of the shares of common stock or other equity
interests underlying such Eligible Assumed Options, minus the aggregate exercise
price of such Eligible Assumed Options that such Participant would have been
required to pay in order to exercise such Eligible Assumed Options.

 

8.             Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity,

 

6

--------------------------------------------------------------------------------


 

illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action. It is intended that the Option
be exempt from Code Section 409A, and this Agreement shall be administered and
construed to the fullest extent possible to reflect and implement such intent.

 

9.             Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

 

10.           Limitation on Transfer.  The Option shall be exercisable only by
the Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the Participant.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders’ Agreement.

 

11.           Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

12.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

13.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

 

14.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders’
Agreement and the Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Participant’s Name]

 

8

--------------------------------------------------------------------------------


 

Form of

 

SECOND AMENDED AND RESTATED

 

STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Option)

 

This Second Amended and Restated Stock Option Grant Agreement (the “Agreement”)
is made effective as of this            day of                               ,
2009 between Neiman Marcus, Inc. (the “Company”) and
                                                   (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan, as amended (the “Plan”);

 

WHEREAS, the Plan provides for the grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated as of                               , 20      , that contained both a
Performance Option and a Fair Value Option (the “Original Option”);

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended effective January 1, 2009;

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended and restated effective as of                               , 2009
(the “Amended and Restated Stock Option Grant Agreement”) to reflect the
exchange of the Performance Option and to modify the Expiration Date of both the
Performance Option and the Fair Value Option;

 

WHEREAS, the Fair Market Value of the shares of Common Stock subject to the Fair
Value Option is less than the Exercise Price of the Fair Value Option
immediately prior to the effectiveness of this Agreement;

 

WHEREAS, the Company and the Participant have agreed to cancel the Fair Value
Option as consideration for the grant of a new Fair Value Option as provided
herein; and

 

WHEREAS, the Performance Option shall remain unchanged;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12 of the Plan
and in consideration of the premises and the mutual covenants hereinafter set
forth, the parties hereto hereby agree to amend and restate the Amended and
Restated Stock Option Grant Agreement in its entirety as follows:

 

9

--------------------------------------------------------------------------------


 

1.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

 

2.             Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby restates the
prior grant to the Participant of a Performance Option with respect to
                     shares of Common Stock of the Company and now hereby grants
to the Participant a new Fair Value Option with respect to                     
shares of Common Stock of the Company, such that the total number of shares of
Common Stock of the Company granted to the Participant hereunder as a
Non-Qualified Stock Option is                      shares (the “Option”).

 

3.             Grant Date.  The Grant Date of the Fair Value Option hereby
granted is                               , 2009. The Grant Date of the
Performance Option shall remain                               , 2009.

 

4.             Exercise Price.

 

(a)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Fair Value Option is $                    .

 

(b)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Performance Option shall be an increasing amount
starting with $                     on the Grant Date and increasing at a 10.00%
compound rate on each anniversary of the Grant Date of such Performance Option
until the earlier to occur of (i) the exercise of the Option, (ii) the fourth
anniversary of the Grant Date of such Performance Option, or (iii) the
occurrence of a Change of Control of the Company; provided, however, that the
Exercise Price shall cease to increase as provided herein on a portion of the
outstanding Performance Option following the sale by the Majority Stockholder of
shares of Common Stock as follows:  the pro rata portion of the Performance
Option held by a Participant with respect to which the Exercise Price shall
cease to increase shall be the portion of the Performance Option that bears the
same ratio to the total Performance Option held by a Participant as the total
number of shares of Common Stock sold by the Majority Stockholder bears to the
total number of shares of Common Stock owned by the Majority Stockholder
immediately prior to such sale.

 

5.             Vesting Date.

 

(a)           The Fair Value Option shall become exercisable as follows:  25% of
the shares underlying such Fair Value Option shall vest and become exercisable
on                               , 2010 and the remaining portion of the Fair
Value Option shall vest and become exercisable in thirty-six (36) equal monthly
installments over the following thirty-six (36) months, beginning on the
one-month anniversary of such date, until 100% of the Fair Value Option is fully
vested and exercisable thereafter, provided that the Participant is still
employed by the Company at such time.

 

10

--------------------------------------------------------------------------------


 

(b)           The Performance Option shall become exercisable as follows:  25%
of the shares underlying such Performance Option shall vest and become
exercisable on the first anniversary of the Grant Date of such Performance
Option and the remaining portion of the Performance Option shall vest and become
exercisable in thirty-six (36) equal monthly installments over the thirty-six
(36) months following the first anniversary of the Grant Date of such
Performance Option, beginning on the one-month anniversary of such first
anniversary, until 100% of the Performance Option is fully vested and
exercisable thereafter, provided that the Participant is still employed by the
Company on each such anniversary.

 

6.             Expiration Date.  With respect to the Option or any portion
thereof which has not become exercisable, the Option shall expire on the date
the Participant’s Employment is terminated for any reason, and with respect to
the Option or any portion thereof which has become exercisable, the Option shall
expire (i) 90 days after the Participant’s termination of Employment for reasons
other than Retirement, Cause, death or Disability; (ii) one year after
termination of the Participant’s Employment by reason of Retirement, death or
Disability; (iii) as of the commencement of business on the date the
Participant’s Employment is, or is deemed to have been, terminated for Cause; or
(iv) on                               , 2017, if the Option has not previously
expired for any of the reasons specified above in this Section 6.

 

7.             Certain Rights on a Change of Control.  If (a) a Change of
Control occurs, (b) the surviving corporation following such Change of Control
is an entity for whose stock there is no Public Market, (c) the surviving
corporation assumes the Participant’s outstanding Options in connection with
such Change of Control and such Options convert into options to purchase common
stock or other equity interests of the surviving corporation (the “Assumed
Options”) and (d) the Participant thereafter experiences a Qualifying
Termination at any time prior to the occurrence of an Initial Public Offering of
the surviving corporation, the Participant will be entitled to sell to the
Company or such surviving corporation, within ninety (90) days of such
Qualifying Termination, all or any portion of the Assumed Options that the
Participant had not exercised at the time of such sale and elects to sell to the
Company or such surviving corporation (the “Eligible Assumed Options”), and the
Company or such surviving corporation will be obligated to purchase from the
Participant, in full satisfaction of the Participant’s rights with respect to
such Eligible Assumed Options, all such Eligible Assumed Options, for a price
equal to the aggregate fair market value, as determined in accordance with
Treas. Reg. § 1.409A-1(b)(5)(iv), of the shares of common stock or other equity
interests underlying such Eligible Assumed Options, minus the aggregate exercise
price of such Eligible Assumed Options that such Participant would have been
required to pay in order to exercise such Eligible Assumed Options.

 

8.             Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement

 

11

--------------------------------------------------------------------------------


 

invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action. It is intended that the Option be exempt from Code
Section 409A, and this Agreement shall be administered and construed to the
fullest extent possible to reflect and implement such intent.

 

9.             Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

 

10.           Limitation on Transfer.  The Option shall be exercisable only by
the Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the Participant.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders’ Agreement.

 

11.           Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

12.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

13.           Governing Law.  This Agreement shall be governed by and construed
and

 

12

--------------------------------------------------------------------------------


 

enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

 

14.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders’
Agreement and the Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Participant’s Name]

 

13

--------------------------------------------------------------------------------

 